        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 1 of 13




                                   STATEMENT OF FACTS

       Your affiant, Kyle G. Metz, is a Task Force Officer assigned to FBI Cincinnati’s Joint
Terrorism Task Force. In my duties as a Task Force Officer, I investigate crimes of International
and Domestic Terrorism. Currently, I am tasked with investigating criminal activity in and around
the Capitol grounds on January 6, 2021. As a Task Force Officer, I am authorized by law or by a
Government agency to engage in or supervise the prevention, detection, investigation, or
prosecution of a violation of Federal criminal laws.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around the
U.S. Capitol include permanent and temporary security barriers and posts manned by U.S. Capitol
Police. Only authorized people with appropriate identification were allowed access inside the U.S.
Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to members of
the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, around 2:00
p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking windows
and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged and
assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 2 of 13




violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.

       On January 9, 2021, an anonymous tip was made to the FBI about three individuals being
present at the U.S. Capitol on January 6, 2021 and who posted pictures on their Facebook pages
and uploaded YouTube videos of their activities on that day. According to the tipster (“T1”), the
individuals posted photos of themselves entering the building and being present inside the
building. T1 identified one of the individuals as Walter Messer, age 50, of Piqua, Ohio. The other
two individuals were identified as Therese Maurer Borgerding and her husband Richard
Borgerding.

        A Facebook page with the Facebook Account ID 100016499853552 was located with the
vanity name “Walt Messer”. The Facebook Account ID is a unique identity number which
cannot be changed by the user. The vanity name can be changed by the user. The url for the
page was https://facebook.com/walt.messer. Your affiant compared the Facebook profile
photograph for this account to the Ohio Driver’s License photograph of Walter J. Messer and
confirmed they appear to be the same person. Additional review of the “Walt Messer” Facebook
page showed a post related to the January 6, 2021 Riot, as well as comments by Messer and
others about being at the U.S. Capitol.

       A public post made by Messer on January 8, 2021 at 3:15 p.m. stated “Joe Biden is claiming
Trump supporters were taking selfies with the capital police. This is true. I’m glad the police took
time out for these selfies during the fake riot”. Several comments were made on this post by others
and Walter Messer. A comment made by a Facebook account with the vanity name “Therese
Maurer Borgerding” stated, “Walt was there. You weren’t. You have NO story to tell. You might
want to shut your mouth.. Another comment on the post by Therese Maurer Borgerding stated, “I
know they helped me and were very friendly and held the door for us to come in the Capitol
Building!”.

       On January 6, 2021 at 2:45 PM PST, Messer posted the below “selfie” to his public
Facebook account that shows him inside the U.S. Capitol. In the photograph, Messer is wearing
glasses and an Oakley ball cap that resembles the United States Flag. The background of the
photograph depicts the rotunda of the U.S. Capitol. Messer posted another “selfie” to Facebook
that shows Messer standing next to a statue of Ronald Reagan, who he appears to refer to as
“Ronnie”.
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 3 of 13




        Your affiant viewed multiple posts and comments on Messer’s public Facebook account
related to the unrest at the U.S. Capitol. A photograph was posted on January 7, 2021, from the
vantage point of the top of the U.S. Capitol steps on the Eastern side. An additional photograph
from the vantage point of the top of the U.S. Capitol steps on the Eastern side was posted on
January 7, 2021 at 1:55 p.m.. Both images depict the events of January 6, 2021, to include a large
crowd with many individuals holding Trump signs and flags.
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 4 of 13




         Your affiant located YouTube channel under the name Walter Messer with a YouTube
account ID UCe9eMOqnFLbAmOYwvQwXKMQ. A review of public videos posted on the
channel include videos from the exterior of the U.S. Capitol and one from inside the U.S. Capitol
on January 6, 2021. These videos are consistent with other known footage of unrest inside the
U.S. Capitol to include known background identifying the location and a large group of individuals
moving throughout the building. The videos were posted to the YouTube account on January 7,
2021. Your affiant compared the YouTube channel’s profile photograph to the Ohio Driver’s
License photograph of Walter J. Messer and the “Walt Messer” Facebook account and confirmed
that all photos appear to be on the same person.
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 5 of 13




       Your affiant also reviewed surveillance footage from inside the United States Capitol on
Jnuary 6, 2021 that shows Messer inside the Capitol Building after the Capitol had been breached.
Messer is seen wearing the same clothing he is shown wearing in the Facebook images, and is seen
walking with a cellular telephone in his hand. It appears in the video that he is filming a video
with his phone, which is consistent with a video posted on the Walt Messer public YouTube
channel. The below images from the surveillance video show Messer circled in orange.
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 6 of 13




         On January 8, 2021, an anonymous tipster (“T2”) reported that Walt Messer was allegedly
inside the U.S. Capitol on January 6, 2021. T2 stated that the Messer had posted numerous pictures
on his Facebook page of himself inside the building, and made threatening statements regarding
the election. T2 identified Walt Messer, has having a Facebook account at
https://facebook.com/walt.messer, which has Facebook Account ID 100016499853552.               T2
indicated they were friends on social media with Messer.

       Lawfully obtained Facebook records show that Facebook Account ID 100016499853552.
belongs to Walt Messer and is associated with telephone number

       Lawfully obtained AT&T records show that the telephone number                         was
assigned to Walter Messer on February 22, 2017 and the account is still active in Messer’s name.

        Lawfully obtained AT&T records show that the cellphone associated with
was identified as having utilized a cell site providing service to a geographic area that included the
interior of the U.S. Capitol building on January 6, 2021. The device was in or around the U.S.
Capitol from approximately 2:45PM to 3:23PM.

       Lawfully obtained Google records show that the YouTube account identified as
UCe9eMOqnFLbAmOYwvQwXKMQ               is    associated     with    the   email    address
walterjmesser@gmail.com and a Google account identification number of 412287753968.

        On February 18, 2021, your affiant interviewed a witness (W-1) regarding submitted
images believed to be Walter J. Messer. W-1 acknowledged submitting images to the FBI but
stated that they do not know Walter Messer. W-1 referred your affiant to another witness (W-2)
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 7 of 13




who went to high school with Walter Messer. W-1 indicated that W-2 had shared the images in a
Facebook group chat.

        On February 19, 2021, your affiant telephonically interviewed W-2 regarding the identity
of Walter J. Messer. W-2 indicated that they went to school with Walter J. Messer and had been
friends with Messer on Facebook. W-2 described the photo of Messer with the bust of Ronald
Reagan and positively identified the person in the photograph as Walter Messer. This is one of the
same photos that W-1 submitted to the FBI which W-2 confirmed as being a photo of Messer.

       On March 4, 2021, a search warrant was served to Facebook for the account identified with
the number 100016499853552 with the vanity name “Walt Messer.” The requested records were
provided on March 5, 2021, and subsequently reviewed. Walter J. Messer posted images on
January 6, 2021, from both outside and inside the United States Capitol Building.




                                                                                                 .
        Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 8 of 13




        Lawfully obtained location information from Google for the account identified by the email
address                              shows the movement of Walter J. Messer as he traveled from
the Dayton, Ohio area to the Washington D.C. area on January 5, 2021. Walter J. Messer’s location
in and around Washington D.C and the United States Capitol Building on January 6, 2021, was
also located in the provided records. A travel route from Washngton D.C. back to Ohio on January
7, 2021 was located. Maps showing the travel and locations are below, including travel from
Dayton, Ohio to Washington, D.C. on January 5, 2021,and returning from Washington, D.C. to
Dayton, Ohio on January 7, 2021.
Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 9 of 13
Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 10 of 13
Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 11 of 13
       Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 12 of 13




       A review of the                           revealed seven YouTube videos posted by the
account. The videos depict the events of January 6, 2021, from both inside and outside of the
United States Capitol Building. In the video from inside the United States Capitol Building, the
United States Capitol Police can be seen inside the Rotunda on the opposite side pushing back
outside.

        A search history from the                           account returned searches of interest
from January 6, 2021 until January 22, 2021. The searches included Brian Sicknick, criminal
trespassing laws and penalties, federal trespassing charge, federal misdemeanor trespass,
trespassing on government property, 18 U.S. 1752 – Restricted building or Grounds, AT&T
locations near Dayton, FBI billboards and news articles from Capitol arrests.

       An email located in the                           account from January 17, 2021, shows
that Walter J. Messer acquired a new Samsung Galaxy S20 phone. A YouTube video search on
the account from January 18, 2021, for “Samsung GALAXY S20 Unboxing and Tour!
Droide Life” was located. A second searched video from January 18, 2021, was located and titled
“How to Insert SIM Card & SD Card in Samsung Galaxy S20 & S20+ WorldofTech”.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
Walter J. Messer violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.
       Case 1:21-mj-00541-RMM Document 1-1 Filed 07/26/21 Page 13 of 13




        Your affiant submits there is also probable cause to believe that Walter J. Messer violated
40 U.S.C. § 5104(e)(2)(D)and (G)which makes it a crime to willfully and knowingly (D) utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place
in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the
orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in
that building of a hearing before, or any deliberations of, a committee of Congress or either House
of Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.



                                                     _________________________________
                                                     Task Force Officer Kyle G. Metz
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 26th day of July 2021.

                                                                         2021.07.26
                                                                         18:03:59 -04'00'
                                                     ___________________________________
                                                     ROBIN M. MERIWEATHER
                                                     U.S. MAGISTRATE JUDGE
